Citation Nr: 0015832	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety or 
depressive neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to November 
1962, and from January 1968 to May 1968.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.


FINDINGS OF FACT

1.  In an October 1990 decision, the Board affirmed the prior 
RO determination that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for residuals of a head injury, and anxiety or 
depressive neurosis.

2.  Evidence received since the October 1990 Board decision 
in support of the veteran's application to reopen the claims 
for service connection for residuals of a head injury, and 
anxiety or depressive neurosis is new, relevant and probative 
of the issues at hand.

3.  The evidence of record indicates that residuals of a head 
injury, and anxiety or depressive neurosis may possibly be 
linked to the veteran's period of service.


CONCLUSIONS OF LAW

1.  In an October 1990 decision, the Board affirmed the prior 
RO determination that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for residuals of a head injury, and anxiety or 
depressive neurosis.  38 U.S.C.A. § 4004(a) (West 1988) (now 
38 U.S.C.A. § 7104 (West 1991)); 38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, 7104 (West 1991); 38 C.F.R. § 19.104 (1990) (now 
38 C.F.R. § 20.1100 (1999)).

2.  Evidence received since the October 1990 Board decision 
is new and material and the claims are reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

3.  The claims of entitlement to service connection for 
residuals of a head injury, and anxiety or depressive 
neurosis are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1990 Board decision affirmed the prior RO 
determination that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for residuals of a head injury, and anxiety or 
depressive neurosis.  Decisions of the Board are final and 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
October 1990 Board decision.  

Evidence of record at the time of the October 1990 decision 
included the veteran's service medical records.  The veteran 
gave a history of frequent or severe headaches, and sinusitis 
on re-enlistment examination in January 1968.  A March 1968 
record notes complaints of headaches, sinus drainage, and 
nervousness.  Medication was prescribed.  According to a May 
1968 service medical report, the veteran sustained a "slight 
laceration of [the] scalp" when he bumped his head on the 
nose section of an aircraft while climbing up a ladder.  The 
record indicates that this blow to the right side of the 
veteran's scalp caused "minor capillary bleeding," and no 
swelling or effusion.  A separation examination report, dated 
later that month, notes normal psychiatric and neurologic 
evaluations, and an examination of head and scalp was normal.  
The report is negative for a psychiatric disorder, or any 
residuals of the head injury.  The examiner commented that 
the veteran's left frontal headaches were usually associated 
with sinus drainage, and were relieved by medication. 

Private medical records show treatment for frontal and 
occipital headaches in August 1967.  Complaints of diarrhea 
and headaches were noted in December 1968.

The veteran filed a claim of entitlement to service 
connection for numerous disabilities, including residuals of 
a head injury, in June 1974.

A September 1974 VA neurological examination report notes 
complaints of headaches, soreness and weakness in the neck 
and right shoulder, and fatigue of the right leg.  The 
veteran gave a history of sustaining a minor blow to the 
parietal areas during service in 1968, when he bumped his 
head on an airplane part.  He reported that he was not dazed 
or unconscious following the incident, and continued on duty 
without specialized care.  He maintained that his headaches 
had increased in severity since his discharge from service.  
A neurological evaluation was normal.  A physical examination 
of the veteran's head revealed no scars or skull defects, and 
the facies were symmetrical.  X-rays of the skull were 
normal.  An electroencephalogram (EEG) was mildly abnormal, 
showing paroxysmal activity.  The diagnostic impression was 
traumatic cephalalgia by history, and mild EEG changes.

Lay statements from the veteran's sister, wife, and mother 
were submitted in support of his claim in December 1997.  A 
January 1977 statement from the veteran's sister reported 
that the veteran experienced head, neck, and shoulder pain 
after sustaining an injury in service.  In a December 1977 
statement, the veteran's wife related that the veteran 
sustained a wound to the right side of his head during an 
aircraft accident in service.  She related that his head 
wound was bandaged in the medical dispensary, and reported 
that the area was red, inflamed, and swollen.  She explained 
that her husband has complained of head, neck, shoulder, and 
arm pain since that time, and had problems sleeping through 
the night due this pain.  A statement from the veteran's 
mother, dated later that month, notes that she saw her son 
"a day or so" after he sustained a head wound during 
service in 1968.  She related that the area was bandaged "to 
protect the deep laceration and deep wound area," and 
indicated that it was swollen, red, and inflamed.  She noted 
that her son complained of severe head, neck, shoulder, and 
arm pain due to the wound. 

The veteran submitted Air National Guard medical records in 
April 1979.  A November 1978 record indicates that the 
veteran experienced repeated anxiety reactions and episodes 
of hyperventilation without any evidence of organic disease.  
A provisional diagnosis of anxiety reaction - 
hyperventilation syndrome was made.  A psychiatric 
consultation was requested in order to evaluate the veteran 
for worldwide duty qualifications.

A December 1978 psychiatric consultation report notes an 
eight to 10 year history of nonspecific anxiety.  The veteran 
explained that he developed repeated episodes of 
hyperventilation over the previous eight months, which 
currently occurred on an almost daily basis.  He reported 
one-sided headaches, which he attributed to a "puncture 
wound" to his scalp sustained in an old aircraft accident.  
The examiner commented that while this "may or may not be 
the etiology of his headaches," he suspected that they were 
"certainly exacerbated by his chronic anxiety and depressive 
equivalents."  He opined that the veteran was experiencing a 
chronic anxiety reaction, and should be medically separated 
from the Air National Guard.  The physician explained that 
"while there might be some discussion as to whether this 
patient has a depressive neurosis or an anxiety neurosis," 
the latter was more consistent with his symptomatology.

Private medical records from Dr. T.D. reflect treatment for 
various complaints, including nervousness, anxiety, and 
hyperventilation, from August 1980 to December 1986.

A January 1988 VA neurological examination report notes that 
the veteran's medical records were not available for review.  
The veteran reported that he was "semiconscious" following 
a head injury while working on the flight line during service 
in approximately 1970.  In addition, he gave a history of 
sustaining an abrasion of the left eye when it was struck by 
a shell case in service.  The veteran explained that he 
experienced constant headaches since these injuries.  He 
described the pain as originating around his left eye, and 
radiating to his neck and chest on the left side.  He 
reported that anxiety was diagnosed, and indicated that he 
experienced occasional panic attacks.  A neurological 
examination was essentially normal.  The diagnostic 
assessment was headaches, apparently secondary to trauma, by 
history.  The examiner opined that the veteran's headaches 
"seem[ed] more related to psychiatric difficulties than to 
any neurological disorder."

A January 1988 report from Dr. T.D. indicates that the 
veteran experienced dizzy spells when climbing in high 
places, and recommended that he be restricted to floor work 
for occupational safety.

Evidence submitted subsequent to the October 1990 Board 
decision includes private treatment records from Dr. T.D., 
dated from August 1980 to May 1997.

A July 1997 report from Dr. T.D. notes that the veteran 
currently experienced anxiety, hyperventilation, nervousness, 
and headaches.  The physician opined that "his condition is 
all related to the military."  He reported that the veteran 
sustained a head injury during service in the "Vietnam 
period" in March 1968, and injured his left eye "due to a 
military weapon."  In addition, he explained that the 
veteran was medically disqualified from the National Guard in 
February 1979, due to anxiety neurosis. 

In October 1998 correspondence to the veteran's 
representative, Dr. T.D. reported that the veteran sustained 
a head injury during service in the "Vietnam era" while 
performing preventive maintenance on a military aircraft.  He 
explained that the veteran was working near a clamshell door 
opening, when the door was pulled open.  A sheet metal point 
on the door reportedly struck the top of his head, causing a 
"deep puncture wound."  The physician noted that the 
veteran experienced severe headaches, neck and shoulder pain, 
anxiety, hyperventilation, and nervousness since that time, 
and opined that "this is all military connected."  He 
concluded that the veteran's current "neuropsychiatric 
condition" is related to the head injury in service.

In November 1998, the RO concluded that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for residuals of a head injury, 
and anxiety or depressive neurosis.

Analysis

Since the October 1990 Board decision, various pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with the veteran's 
claims.  Furthermore, the new evidence includes private 
medical reports from Dr. T.D., dated in July 1997 and October 
1998, relating residuals of a head injury, and anxiety 
neurosis to service.  This evidence meets the Hodge test for 
materiality as it sheds light on the origins of the 
disabilities and must be considered in order to decide fairly 
the merits of the veteran's claims.  Accordingly, the Board 
finds that there is new and material evidence sufficient to 
reopen the claims of entitlement to service connection for 
residuals of a head injury, and anxiety or depressive 
neurosis.  In view of the foregoing, the Board will review 
the claim de novo.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran served 
for at least 90 days during a period of war, and certain 
chronic diseases become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the veteran's claims of entitlement to 
service connection for residuals of a head injury, and 
anxiety or depressive neurosis are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As noted above, the 
service medical records show treatment for a "slight 
laceration of [the] scalp" when the veteran bumped his head 
on the nose section of an aircraft while climbing up a ladder 
in May 1968.  Private medical reports from Dr. T.D., dated in 
July 1997 and October 1998, relate the veteran's current 
disabilities to service.  These findings must be presumed to 
be credible for the limited purpose of establishing whether 
the claims of entitlement to service connection are well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, the veteran's claims for service connection for 
residuals of a head injury, and anxiety or depressive 
neurosis are well grounded, and VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107 (West 1991).



ORDER

New and material evidence having been presented in support of 
the claims of entitlement to service connection for residuals 
of a head injury, and anxiety or depressive neurosis, the 
claims are reopened.

The claims of entitlement to service connection for residuals 
of a head injury, and anxiety or depressive neurosis are well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
residuals of a head injury, and anxiety or depressive 
neurosis are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The evidence of record indicates that the veteran sustained a 
"slight laceration of [the] scalp" when he bumped his head 
on the nose section of an aircraft while climbing up a ladder 
in May 1968.  The May 1968 separation examination was 
negative for a psychiatric disorder, or any residuals from 
the head injury.  The record in this case is devoid of 
complaints or findings of a psychiatric disorder or residuals 
of a head injury for years thereafter.

Following a January 1988 VA neurological examination, the 
physician opined that the veteran's headaches "seem[ed] more 
related to psychiatric difficulties than to any neurological 
disorder."  However, he noted that the veteran's claims 
folder was not available for review at the time of the 
examination.  In private medical reports dated in July 1997 
and October 1998, Dr. T.D. opined that the veteran's current 
neuropsychiatric disorder, and headaches, neck and shoulder 
pain, anxiety, hyperventilation, and nervousness are related 
to a head injury during service.  That head injury was 
described as a "deep puncture wound" sustained after the 
clam shell cargo doors of an aircraft closed on the 
claimant's head.  This history is contradicted by the 
contemporaneous medical evidence that describes the incident 
as involving an accidental bump the veteran sustained on the 
nose of an aircraft while climbing a ladder.  The bump 
resulted in a "slight laceration" of the scalp, causing 
"minor capillary bleeding."  By the time of the September 
1974 VA examination, no scar, skull defect or any other 
residual of the injury could be located.  The Board finds 
that clarification is required as to the etiology of the 
claimed disabilities based upon a thorough review the 
veteran's entire claims file, to determine the nature and 
etiology of any residuals of a head injury or psychiatric 
disorder which may now be present.  See Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for residuals of 
a head injury, and anxiety or depressive 
neurosis that are not currently a part of 
the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  Thereafter, the veteran should be 
afforded VA examinations by the 
appropriate physicians to determine the 
etiology of any residuals of a head 
injury, or psychiatric disorder now 
present.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiners for review in 
conjunction with the examinations.  All 
necessary tests and studies should be 
accomplished.  The examiners should be 
asked to provide an opinion as to the 
degree of medical probability, expressed 
in percentage terms, that any residuals 
of a head injury, or current psychiatric 
disorder are causally linked to the 
veteran's service.  The examiners should 
express their opinions based upon the 
examination findings, the statements of 
medical history provided by the claimant 
and the history as documented by the 
medical records during service and 
thereafter.  The examiners should also 
indicate whether their opinions would be 
different if it was assumed that where 
there is a conflict between lay 
recollections and the history of the 
disability as documented in the medical 
records, that the history documented in 
the medical records was deemed correct.  
Of course, if there are any other factors 
or considerations that would shed 
material light on the basic question of 
whether there are residuals from a head 
injury or a current psychiatric disorder 
related to service, they should be 
addressed. 

Comprehensive reports, which represent 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's residuals of a head injury, and 
psychiatric disorder should be provided.  
Any opinions expressed must be 
accompanied by a complete rationale.

The veteran is advised that these 
examinations may provide findings and 
opinions that are vital to his claims and 
that a failure to report and cooperate 
with these examinations may have adverse 
consequences to his claims.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination reports and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

